           Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 1 of 6




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00243-DAD-BAM

12                                 Plaintiff,           STIPULATION TO VACATE OCTOBER 13,
                                                        2021 STATUS CONFERENCE AND SET
13                                                      JANUARY 24, 2022 CHANGE OF PLEA
                                                        HEARING: AND ORDER
14                          v.

15                                                      Ctrm:    8

16   LOUIE SANTIAGO SEJA, JR.,                          Hon. Barbara A. McAuliffe

17                                 Defendant.

18
19

20          This case is set for a status conference in Courtroom 8 on October 13, 2021. Dkt. 35. On May
21 13, 2020, this Court issued General Order 618, which suspended all jury trials in the Eastern District of

22 California “until further notice.” Under General Order 618, a judge “may exercise his or her authority to

23 continue matters, excluding time under the Speedy Trial Act with reference to the court’s prior General

24 Order 611 issued on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s

25 discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-
26 by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the

27 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order

28                                                      1
            Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 2 of 6




 1 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and

 2 previous General Orders were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.
19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

25 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
26 following the September 11, 2001 terrorist attacks and the resultant public emergency).

27           The coronavirus is posing a similar, albeit much more enduring, “appreciable difficulty” to the

28                                                         2
            Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 3 of 6




 1 prompt proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

 2 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

 3 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

 4 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 5 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 6 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 7 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 8 of the charges defendant faces, and in particular whether the defendant is accused of violent crimes; (6)
 9 whether there is a reasons to suspect recidivism if the charges against the defendant are dismissed; and

10 (7) whether the district court has the ability to safely conduct a trial. Id.

11          In light of the foregoing, this Court should consider the following case-specific facts in finding

12 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

13 (Local Code T4). If continued, this Court should designate a new date for this matter’s next status

14 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

15 continuance must be “specifically limited in time”).

16                                                STIPULATION

17          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

18 United States Attorney Brian W. Enos, counsel for the government, and Galatea R. DeLapp, counsel for
19 defendant Louie Santiago Seja, Jr. (“defendant”), that this action’s Wednesday, October 13, 2021

20 status conference in Courtroom 8 be vacated and a January 24, 2022 (10:00 a.m.) change of plea

21 hearing be set in Department 5. The parties likewise ask the court to endorse this stipulation by way

22 of formal order.

23          The parties base this stipulation on good cause. Specifically,

24          1. The parties began substantively discussing the parameters of a potential resolution of this

25              case in advance of trial last year. On this end, counsel for the government sent defense

26              counsel the government’s plea offer last fall. In determining its response to the government’s

27              plea offer and pursuant to relevant provisions of the Adam Walsh Act, defense counsel was

28                                                         3
     Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 4 of 6




 1      able to work with an agent of Homeland Security Investigations’ (“HSI”) Fresno office to

 2      schedule a date and time by which to analyze the electronic evidence in this case, despite it

 3      being closed to such analyses taking place in this respect for large components of the past 18

 4      months due to the COVID-19 pandemic. This analysis has since been completed, and

 5      pursuant to the same counsel for both parties thereafter discussed the electronic evidence in

 6      this case, and how such evidence may impact the contours of a potential plea agreement.

 7   2. After the aforementioned discussions, counsel for the government determined that he

 8      likewise needed to revisit the electronic evidence in this case, which was (and is) located at

 9      HSI’s Fresno office. Despite overcoming additional delays pursuant to learning that

10      someone at HSI Fresno tested positive for COVID (thereby preventing office visitors),

11      counsel for the government was able to revisit and re-analyze this case’s electronic evidence

12      with the lead agent. Subsequent to this follow-up review, counsel for the government sent

13      defense counsel its analyses regarding the (three) evidentiary issues that the defense had

14      previously raised. Counsel for the government delivered its analyses of these issues to

15      defense counsel in June 2021.

16   3. Since this time, the parties believe they have reached a resolution in this case and expect to

17      be able to file a fully executed plea agreement within the next several weeks. Defendant is

18      currently housed in the Fresno County jail, and although he has recovered from previously

19      contracting the COVID-19 virus, follow up quarantines at the jail continue to make it

20      difficult for defense counsel to timely meet with him in confidence. Counsel for the parties

21      discussed potential dates wherein both the parties and the court could appear at a change of

22      plea hearing, and January 24, 2022 was identified as the best such date.

23   4. The parties therefore stipulate that the period of time from October 13, 2021, through January

24      24, 2022, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(G) so the court can

25      consider the parties’ proposed plea agreement and 18 U.S.C. §§ 3161(h)(7)(A) and

26      3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the

27      parties’ request on the basis of the Court’s finding that the ends of justice served by taking

28                                                4
          Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 5 of 6




 1            such action outweigh the best interest of the public and the defendant in a speedy trial.

 2 IT IS SO STIPULATED.

 3   Dated: September 13, 2021                              PHILLIP A. TALBERT
                                                            Acting United States Attorney
 4
                                                    By: /s/ Brian W. Enos
 5                                                      Brian W. Enos
                                                        Assistant United States Attorney
 6

 7                                                      (As authorized 9/13/21)
 8 Dated: September 13, 2021                      By:   /s/ Galatea R. DeLapp
                                                        Galatea R. DeLapp, Esq.
 9                                                      Attorney for Defendant
                                                        Louie Santiago Seja, Jr.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                      5
           Case 1:19-cr-00243-DAD-BAM Document 37 Filed 09/13/21 Page 6 of 6




 1                                                 ORDER

 2          IT IS ORDERED that the status hearing currently set for October 13, 2021, at 1:00 pm is vacated

 3 and a change of plea hearing in Courtroom 5 for January 24, 2022, at 10:00 a.m. before District

 4 Judge Dale A. Drozd.

 5          IT IS FURTHER ORDERED THAT the period of time from October 13, 2021, through January

 6 24, 2022, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(G) so the court can consider the

 7 parties’ proposed plea agreement and 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because

 8 it results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
 9 finding that the ends of justice served by taking such action outweigh the best interest of the public and

10 the defendant in a speedy trial.

11

12 IT IS SO ORDERED.

13
        Dated:    September 13, 2021                         /s/ Barbara   A. McAuliffe            _
14                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       6
